DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on August 2, 2022.
Currently, claims 54, 62-66, 70-73, and 75-82 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54, 62-66, 70-73, and 75-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.
In the remarks filed on August 2, 2022, applicant points out pages 4, 7, and 58 as providing written description support for the amended claims. It is noted that none of the passages pointed out by applicant provides support for the claimed method of using a “a target site specific, single-stranded synthesized RNA oligonucleotide comprising a sequence that is complementary to a promoter region of the gene”, thereby “increasing expression of the gene.” 
In particular, “page 58, lines 26-27” pointed out by applicant discloses the following: “Ectopic expression of the downstream region of ecRNA resulted in significant increase in mRNA expression (Figure 13E)”, wherein the downstream region of ecRNA is referred to as “R1” in the instant application thus the passage pointed out by applicant does not pertain to ectopic expression of an RNA oligonucleotide complementary to a promoter region of C/EBPa. See for instance Figure 7A copied below illustrating that “R1” is the “downstream region” of the extra-coding RNA (ecRNA) of C/EBPa transcript. 

    PNG
    media_image1.png
    162
    309
    media_image1.png
    Greyscale

Now, note that the instantly claimed synthetic RNA oligonucleotide complementary to the promoter of a target gene is referred to as “CRO” (“chimeric RNA oligonucleotide”), especially “ssCRO” (single-stranded CRO) in the instant application.  See page 1 and Figures 6C-6D. As such, it is clear that the disclosure pertaining to “the downstream region” (R1) of C/EBPa ecRNA does not and cannot support the instantly claimed method comprising using an “RNA oligonucleotide” that is “complementary” to the C/EBPa ecRNA. 
Further, even if “page 58, lines 26-27” were to pertain to an embodiment of the instant claims, the single species (“R1”) that “resulted in significant increase in mRNA expression” does not and cannot represent the entire genus encompassing widely different structural variations of the single-stranded RNA oligonucleotides targeting gene promoters as evidenced by the unpredictability as acknowledged in the instant specification’s disclosure at page 58 that “Ectopic expression of the upstream region R2 of ecRNA did not affect C/EBPa expression, suggesting a modular character of the ecRNA (Figure 13O).” (emphasis added). Note that “R2” is the upstream region of the C/EBPa ecRNA as shown in Figure 7A. Hence, the very different results obtained by ectopic expression of R1 versus R2 as disclosed in the instant specification do strongly indicate a high level of unpredictability and variability in the actual effect/function of different regions of ecRNA. In fact, the specification teaches that experiments are necessary “to determine the effect of ecRNA on the methylation status of other candidate transcripts, as well as to determine what regions of ecRNAs are most appropriate for CRO design for selectively and specifically targeting any of the genes descried herein.” (emphasis added). See page 59.
Interestingly, the instant specification discloses that oligonucleotides (sh1, sh2, and sh3) targeting R1 decreased C/EBPa mRNA expression, wherein the oligonucleotides comprise a nucleotide sequence that is complementary to the promoter region of C/EBPa, thereby satisfying the instantly claimed structural limitation, except that the oligonucleotides are double-stranded. See page 58 for the following: “Efficient knock-down of the ecRNA (~4 fold decrease) achieved by small hairpin (sh) RNAs targeting the 3’ end of the ecRNA (but not including the C/EBPa mRNA) led to a decrease of C/EBPa mRNA expression” (emphasis added). See also the following portion of Figure 13A copied below showing the location of three target sites within “R1” targeted by three double-stranded oligonucleotides (sh1, sh2, and sh3).

    PNG
    media_image2.png
    164
    508
    media_image2.png
    Greyscale

	Taken together, it is clear that the instant specification in and of itself not only discloses the unpredictable nature of the claimed subject matter, but it also expressly demonstrates that an oligonucleotide “comprising a sequence that is complementary to a promoter region of the gene” “led to a decrease” of the target expression. As such, the amended claims reciting the final effect/function of “increasing expression of the gene” introduces new matter that is not adequately supported by the specification as originally filed. 
Furthermore, as noted by applicant in the remarks filed on August 2, 2022, applicant argues that the “discovery” made by the inventors are illustrated in Figures 2B, 2C, 3, 13C-13E, 16B, 16C, and 16F, none of which shows that a single-stranded antisense RNA oligonucleotide of “about 18 to about 35 nucleotides” in length actually results in an increased expression level of the target gene, thereby contradicting and negating the results described at page 58 disclosing that the oligonucleotides complementary to the C/EBPa ecRNA “led to a decrease” in C/EBPa mRNA expression. In fact, Figure 13B, which was not pointed out by applicant while pointing out Figures 13C-13E, does support the disclosure at page 58 pertaining to the decreased expression of C/EBPa mRNA expression by oligonucleotides (sh1, sh2, and sh3) targeting “R1”. See the following copied from Figure 13B.

    PNG
    media_image3.png
    259
    198
    media_image3.png
    Greyscale

Indeed, the above results in Figure 13B described at page 58 of the instant specification were expected and predicted in the relevant art as evidenced by the prior art’s report that oligonucleotides targeting the promoter region of a target gene result in a decreased expression level of the target mRNA. See for instance Yao et al. (The Journal of Clinical Investigation, 2003, applicant’s citation), who report that “IGF2 mRNA expression decreased by more than 95%” by a 22-mer oligonucleotide (“MON1”) that is “complementary to a region of human IGF2 promoter” (emphasis added). See pages 266 and 268. Further, as pointed out by applicant, a promoter-targeting siRNA of Han et al. (PNAS, 2007, of record) provided “transcriptional gene silencing”. In addition, Ma et al. (BBRC, 2010, of record) report that “survivin mRNA is significantly inhibited” by a 22-mer “anti-sense oligonucleotide” (“SurKex”) that is “complementary to a region of human survivin promoter” (emphasis added). See pages 593-594. As such, the instantly claimed subject matter of “increasing expression” of the target gene by an oligonucleotide that is “complementary to a promoter region of the gene” was unknown and unpredicted in the relevant prior art. Now, note that the specificity/content of the disclosure inversely correlates with the level of the knowledge/predictability in the prior art. In the instant case, both the instant specification (page 58; Figure 13B) and the prior art (for instance, Yao, Han, and Ma) consistently demonstrate that an oligonucleotide “comprising a sequence that is complementary to a promoter region of the gene” results in inhibition of target mRNA expression. As such, in view of the lack of pertinent prior art knowledge as well as the completely opposite effect (decrease) of the promoter-targeting oligonucleotides than the claimed effect (increase), the instant specification must provide written description of the claimed subject matter in sufficient detail in order to comply with the written description requirement.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
	In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter as of the filing date sought in the instant case.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635